FILED
                                                                        Sep 14 2018, 9:57 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Jack Quirk                                                 Curtis T. Hill, Jr.
Muncie, Indiana                                            Attorney General of Indiana
                                                           Ian McLean
                                                           Supervising Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Rodney G. Patterson,                                       September 14, 2018
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           18A-CR-959
        v.                                                 Appeal from the Delaware Circuit
                                                           Court
State of Indiana,                                          The Honorable Kimberly S.
Appellee-Plaintiff.                                        Dowling, Judge
                                                           Trial Court Cause No.
                                                           18C02-1709-F1-16



Bailey, Judge.




Court of Appeals of Indiana | Opinion 18A-CR-959 | September 14, 2018                           Page 1 of 9
                                                  Case Summary
[1]   Rodney G. Patterson (“Patterson”) was brought to trial on several counts. At

      trial, Patterson pursued an insanity defense, but the jury found him guilty but

      mentally ill as to the most serious count of Attempted Murder, a Level 1

      felony,1 and guilty of the remaining counts tried to it. Patterson now appeals.


[2]   We affirm.



                                                     Issues
[3]   Patterson presents two issues, which we restate as follows:


                 I.       Whether his insanity defense should have prevailed; and


                 II.      Whether the trial court committed fundamental error in
                          instructing the jury on the insanity defense.


                                Facts and Procedural History
[4]   On the afternoon of September 1, 2017, Patterson spoke with his apartment

      manager, Tony Ong (“Ong”), who lived a couple of doors down in Muncie.

      Ong asked Patterson when he would be paying rent that day, and Patterson said

      that he would see what he could do. Patterson returned to his apartment.




      1
          Ind. Code §§ 35-42-1-1, 35-41-5-1(a).


      Court of Appeals of Indiana | Opinion 18A-CR-959 | September 14, 2018         Page 2 of 9
[5]   Around 9:00 p.m., Jan Borror (“Borror”), who lived nearby, saw Patterson

      wearing a closed-faced motorcycle helmet and trench coat, standing still “like a

      statue” against an exterior wall. Tr. Vol. II at 205. Borror called Ong to tell

      him about Patterson’s behavior. Ong was not very concerned. About thirty

      minutes later, Ong was inside his apartment when he saw Patterson wearing a

      motorcycle helmet, peeking in through the storm door. Ong nodded and waved

      at Patterson, who jerked away. Ong got up, opened the door, and greeted

      Patterson. Patterson did not respond and turned away. Patterson then turned

      back and shot Ong in the chest. At that point, Patterson rushed toward the

      apartment while Ong struggled to get inside. Ong managed to lock the door.


[6]   Around this time, a neighbor heard the gunshot and saw Patterson walking

      away from Ong’s apartment. The neighbor yelled out to Patterson, asking

      about the noise. Patterson looked at the neighbor, then kept walking down the

      sidewalk and entered his apartment. Both Ong and the neighbor called 9-1-1.

      Responding officers then formed a perimeter around the building with guns

      drawn. A police negotiator yelled through a bullhorn speaker, attempting—to

      no avail—to get Patterson to come out of his apartment. At some point, a

      gunshot sounded nearby, and law enforcement decided to enter the apartment.

      Meanwhile, Ong was transported to the hospital and successfully treated.


[7]   At the apartment building, a Special Weapons and Tactics (“SWAT”) team

      assembled in a line behind Sergeant Joe Kresja (“Sergeant Kresja”), who was

      carrying a ballistic shield. The SWAT team approached the apartment, opened

      the door with a battering ram, and placed a distraction device inside. After the

      Court of Appeals of Indiana | Opinion 18A-CR-959 | September 14, 2018     Page 3 of 9
      device detonated, the apartment door was pushed closed from inside. Sergeant

      Kresja pushed back on the door, entered the apartment, and saw Patterson by

      the doorframe. When the SWAT team entered, Patterson was wearing a

      motorcycle helmet with the visor closed, and his hands were stuffed inside his

      jacket pockets. Sergeant Kresja ordered Patterson to get down, but Patterson

      did not comply. A struggle ensued, with three officers attempting to handcuff

      Patterson, who was pushing his hands into his jacket pockets. During the

      struggle, officers removed a 9mm Taurus firearm from a holster on Patterson’s

      hip. Officers eventually subdued and handcuffed Patterson, who had a 9mm

      Hi-Point firearm in his left jacket pocket, and two knives attached to his belt.


[8]   A search of the apartment produced two identification cards: one issued to

      Rodney Patterson and another to Kenan Abraman, an alias. The search also

      produced a receipt showing a transaction the afternoon of the shooting. The

      receipt, together with firearm transaction records, indicated that Patterson had

      purchased the Taurus and the Hi-Point earlier that day, under the name Kenan

      Abraman. In the same transaction, Patterson had purchased ammunition. He

      also gave untruthful answers in completing a form to obtain the firearms, failing

      to disclose a prior felony conviction and previous mental health commitments.


[9]   The State charged Patterson with (1) Attempted Murder, a Level 1 felony; (2)

      Unlawful Possession of a Firearm by a Serious Violent Felon, a Level 4 felony;2




      2
          I.C. § 35-47-4-5(c).


      Court of Appeals of Indiana | Opinion 18A-CR-959 | September 14, 2018      Page 4 of 9
       (3) Criminal Recklessness, as a Level 5 felony;3 and Resisting Law

       Enforcement, as a Class A misdemeanor.4 Patterson filed a Suggestion of

       Insanity, and the trial court ordered that Patterson be evaluated by Dr. Frank

       Krause (“Dr. Krause”) and Dr. Craig Buckles (“Dr. Buckles”). After the court

       held a competency hearing and determined Patterson was competent to stand

       trial, a jury trial commenced on February 20, 2018. At trial, there was evidence

       that Patterson suffered from mental health issues: “schizoaffective disorder,

       bipolar type[;] antisocial personality disorder[;] and some chemical dependence

       issues.” Tr. Vol. IV at 58. There was also conflicting evidence concerning

       Patterson’s sanity at the time of the offenses: Dr. Krause opined that Patterson

       had been insane while Dr. Buckles opined that Patterson had been sane.


[10]   The jury was instructed on the insanity defense as well as the consequences of

       finding Patterson “not responsible by reason of insanity” or, alternatively,

       “guilty but mentally ill.” App. Vol. III at 121. The jury ultimately rejected

       Patterson’s insanity defense, finding him guilty but mentally ill with respect to

       Attempted Murder, and guilty of Criminal Recklessness and Resisting Law

       Enforcement. The jury further found that Patterson had possessed a firearm.


[11]   The trial court vacated the count related to possessing a firearm, as “the State

       could not proceed to phase two of the trial on that charge.” Tr. Vol. IV at 205.




       3
           I.C. § 35-42-2-2(a), -2(b)(2).
       4
           I.C. § 35-44.1-3-1(a)(1).


       Court of Appeals of Indiana | Opinion 18A-CR-959 | September 14, 2018     Page 5 of 9
       The court also vacated the Criminal Recklessness count because of double

       jeopardy concerns. On the remaining counts, the trial court imposed a forty-

       year sentence for Attempted Murder and a concurrent one-year sentence for

       Resisting Law Enforcement, to be executed in the Indiana Department of

       Correction. The trial court recommended that Patterson be placed in a

       correctional facility with a specialized unit offering mental health treatment.


[12]   Patterson now appeals.



                                   Discussion and Decision
                                            Insanity Defense
[13]   “A person may be convicted of an offense only if his guilt is proved beyond a

       reasonable doubt.” I.C. § 35-41-4-1(a). However, “the burden of proof is on

       the defendant to establish the defense of insanity . . . by a preponderance of the

       evidence.” I.C. § 35-41-4-1(b). Thus, “[a] defendant claiming the insanity

       defense should have prevailed at trial faces a heavy burden because he or she ‘is

       in the position of one appealing from a negative judgment.’” Galloway v. State,

       938 N.E.2d 699, 709 (Ind. 2010) (quoting Thompson v. State, 804 N.E.2d 1146,

       1149 (Ind. 2004)). When reviewing such a claim, “we will reverse only when

       the evidence is without conflict” and leads to a single conclusion: “that the

       defendant was insane when the crime was committed.” Thompson, 804 N.E.2d

       at 1149. In conducting our review, we “will not reweigh evidence, reassess

       witness credibility, or disturb reasonable inferences made by the trier of fact.”

       Myers v. State, 27 N.E.3d 1069, 1074 (Ind. 2015) (quotation marks omitted).
       Court of Appeals of Indiana | Opinion 18A-CR-959 | September 14, 2018      Page 6 of 9
       We will instead “consider only the evidence most favorable to the judgment

       and the reasonable and logical inferences to be drawn therefrom.” Satterfield v.

       State, 33 N.E.3d 344, 348 (Ind. 2015) (quotation marks omitted).


[14]   Indiana Code Section 35-41-3-6 sets forth the defense of insanity:


               (a) A person is not responsible for having engaged in prohibited
               conduct if, as a result of mental disease or defect, he was unable
               to appreciate the wrongfulness of the conduct at the time of the
               offense.


               (b) As used in this section, “mental disease or defect” means a
               severely abnormal mental condition that grossly and
               demonstrably impairs a person’s perception, but the term does
               not include an abnormality manifested only by repeated unlawful
               or antisocial conduct.


[15]   In challenging the rejection of his defense, Patterson asserts that “[t]he State has

       the burden of proving sanity beyond a reasonable doubt.” Appellant’s Br. at 14.

       However, the Indiana Supreme Court has rejected this proposition. See

       Thompson, 804 N.E.2d at 1149 (explaining that “[t]he State must prove the

       offense, including mens rea, beyond a reasonable doubt but need not disprove

       insanity”). Patterson also focuses on favorable evidence that would support a

       determination of insanity. Yet, the evidence on this issue is not without

       conflict. Rather, the evidence included—inter alia—testimony from Dr. Buckles

       who opined that although Patterson suffered from mental illness he “should

       have been able to understand that it was wrong for him to shoot another




       Court of Appeals of Indiana | Opinion 18A-CR-959 | September 14, 2018        Page 7 of 9
       person.” Tr. Vol. IV at 64. In light of conflicting evidence, we cannot say that

       the jury’s rejection of the insanity defense was contrary to law.


                                            Jury Instructions
[16]   Patterson did not object to the jury instructions. Thus, he may now obtain

       relief only by demonstrating fundamental error, see Pattison v. State, 54 N.E.3d

       361, 365 (Ind. 2016), which occurs “when the error constitutes a blatant

       violation of basic principles, the harm or potential for harm is substantial, and

       the resulting error denies the defendant fundamental due process,” Lewis v.

       State, 34 N.E.3d 240, 246 (Ind. 2015) (quotation marks omitted).


[17]   Patterson briefly argues that the trial court committed fundamental error by

       using the phrase “not responsible by reason of insanity” in the jury instructions.

       See App. Vol. III at 115, 121. According to Patterson, the language “not

       responsible” poses a “substantial potential for harm” in that it “suggests that the

       Defendant will suffer no consequences if found ‘not responsible’ and this is a

       denial of due process because it creates . . . improper conclusions” concerning

       “the Defendant’s future.” Appellant’s Br. at 16. Patterson asserts that the

       phrase should instead be “not guilty by reason of insanity.” Id.


[18]   Yet, the trial court expressly instructed the jury on the consequences of finding

       Patterson not responsible by reason of insanity:


               If the Defendant is found not responsible by reason of insanity at
               the time of the crime, the prosecuting attorney will file a petition
               for mental health commitment with the court. The court will
               hold a mental health commitment hearing at the earliest
       Court of Appeals of Indiana | Opinion 18A-CR-959 | September 14, 2018          Page 8 of 9
               opportunity. The Defendant will be detained in custody until the
               completion of the hearing. If the court finds that the Defendant
               is mentally ill and either dangerous or gravely disabled, then the
               court may order the Defendant to be either placed in an
               outpatient treatment program of not more than ninety (90) days,
               or committed to an appropriate mental health facility until a
               court determines commitment is no longer needed.


       App. Vol. III at 121. Thus, there was no substantial risk that the jury would, as

       Patterson suggests, believe that he would “suffer no consequences if found ‘not

       responsible.’” Appellant’s Br. at 16. We are therefore not persuaded that

       Patterson was deprived of due process because of the challenged instruction.


[19]   Affirmed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Opinion 18A-CR-959 | September 14, 2018        Page 9 of 9